Citation Nr: 1719149	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right eye blindness, including as due to service-connected residuals of a wound to the head and tragus of the right ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served with the United States Marine Corps from October 1966 to 1968 during which he was wounded three times in combat.  His awards and decorations include a Purple Heart Medal with 2 Stars.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA RO in St. Petersburg, Florida.

In June 2013, the Veteran and his wife testified during a hearing at the RO before a decision review officer.  A transcript of the hearing is of record.

In December 2016, this issue was remanded for a hearing before a Veterans Law Judge (VLJ).  He then testified at a video conference hearing before the undersigned VLJ in March 2017.  A transcript of this hearing is also of record. 

Additional medical evidence has been associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  Much of this evidence is not pertinent to the issue on appeal.  Moreover, the Veteran indicated at the March 2017 hearing that he wished to waive review of this evidence by the original agency of jurisdiction (AOJ).  As such, the Board will proceed to adjudicate the claim as done below with no prejudice to the Veteran.


FINDING OF FACT

Right eye blindness is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.





CONCLUSION OF LAW

Right eye blindness was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.3.10 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310) were initially provided to the Veteran in the 2012 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with her hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

After a review of the entire record, the Board has determined that service connection is not warranted for the following reasons. 
1.	The Veteran has been diagnosed with maculopathy and refractive error/presbyopia, but these eye disabilities have not been shown to be etiologically related to his active military service.  
a.	An October 1968 Report of Medical Examination upon separation from service reflects bilateral distant vision of 20/20.  Clinical evaluation of the eyes were noted as normal.  A gunshot wound (GSW) to the right ear and scalp was noted as well-healed with occasional lightheadedness.  No residuals of this GSW were noted as relating to the right eye.
b. 	The June 2010 VA examiner noted that the Veteran had maculopathy and determined that that the Veteran's right eye blindness is not caused by or the result of his 1968 GSW.  The examiner noted, that based on a 1968 hospital narrative report of this trauma, there was no mention of any ocular involvements.  Visual acuity at the time of October 1968 release from service was noted as 20/20 unaided distance vision right eye/left eye without any reference to any secondary ocular problems from the gunshot that injured his right tragus and mastoid area.  The examiner noted that external/internal ocular health examination does not reveal any traumatic findings bilaterally, but does show that the Veteran had maculopathy right eye greater than left eye.  The examiner found that macular findings, right eye greater than left eye, are not due to trauma but are most likely caused by age and/or genetic related causes. 
c. 	The October 2011 VA examiner noted the Veteran's diagnosis of maculopathy and refractive error/presbyopia bilaterally and concluded that his eye disabilities were not caused by or a result of a GSW.  The examiner found that, upon review of the Veteran's claim file and the results of this ophthalmologic examination, the Veteran has a mild to moderate ocular disability.  The examiner went on to opine that the Veteran's current ocular disability is not caused by, the result of, or aggravated by his 1968 GSW while he was on active military duty.  There is no evidence of ocular sequelae associated with the Veteran's 1968 GSW.  
d. 	As the only medical opinions of record addressing the relationship between the Veteran's current eye disabilities and his military service, the June 2010 and October 2011 VA examiners' opinions are highly probative and dispositive in this matter.

2. 	The Veteran's diagnosed eye disabilities have not been shown to be etiologically related to a service-connected disability, to include service-connected residuals of a wound to the head and tragus of the right ear.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310 (a).  The claims file contains no medical evidence linking a currently diagnosed right eye disability to his service-connected residuals of a wound to the head and tragus of the right ear.  
   
3.	The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right eye blindness, including as due to service-connected residuals of a wound to the head and tragus of the right ear is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


